DETAILED ACTION
1.	The following Office Action is based on the application filed on the application filed on July 22, 2020, having claims 1-20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-20 are allowed. The closest prior art reference is Poitau et al. (US 2016/0142898 A1) which discloses a user equipment (WTRU) monitoring a downlink channel for D2D transmission/reception opportunity pattern (abstract). The WTRU measure a D2D discovery signal quality and reports to the network. 

4.	The following is an examiner’s statement of reasons for allowance:
For claims 1-20, the prior art fails to teach or render obvious a combination of:
transmitting, to a base station, a first message including first information indicating that the D2D UE is interested to monitor a D2D signal, and second information indicating a request for a first gap for monitoring the D2D signal;
receiving, from the base station, a second message including third information indicating a second gap for monitoring the D2D signal in response to the first message; and
monitoring the D2D signal based on the second gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471